Title: To Thomas Jefferson from Joshua Baker, 13 June 1807
From: Baker, Joshua
To: Jefferson, Thomas


                        
                            Sir,
                            Green Ville, M.T. 13th. June 1807
                        
                        Presuming that there has been some representation made to you in order to injure my Character and standing
                            with your Excellency, and judging that the cause of those representations being made was, a Letter wrote by me to a friend
                            of mine in Kentucky, and—a statement made by me which has lately appeared in the Prints of our Territory; I therefore take
                            the liberty of enclosing a copy of that Statement for your Excellency’s perusal.
                        With sentiments of regard and esteem, I am Sir, your Most obt. Humble. Servt
                        
                            Joshua Baker
                            
                        
                    